Reasons for Allowance
Claims 21, 23-24, 28, 29, 30-35, and 38 are allowed.

The following is an examiner’s statement of reasons for allowance: due to applicant’s amendment filed 07/22/2021 canceling the rejected claims the claims are now in condition for allowance.
	As discussed previously, the closest prior art of record is Phillips (US 7,057,805) however Phillips teaches an adhesive layer forming an exterior surface of the film (Fig. 1-3) thus the second side of the polymer film cannot form an exterior surface as claimed in claim 21, and it would not have been obvious to remove the adhesive in light of the disclosure of Phillips (column 4, lines 35-40). Additionally, Phillips teaches the scratch resistant film forming an outer surface of the film (Fig. 1-3) and there is no motivation provided in Phillips or any of the other applied references to apply a polymer sealant layer to the scratch resistant layer as claimed in independent claim 30. Thus the claims are passed to allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA J SAWDON/Primary Examiner, Art Unit 1781